Title: General Orders, 3 April 1783
From: Washington, George
To: 


                        
                            
                             Thursday April 3d 1783
                            Parole Quebec.
                            Countersigns Ringwood. Sunbury.
                        
                        For the day tomorrow Major Knap
                        B. Q. Mr 3d Brigade
                        For duty the 6th Massachusetts regiment.
                        Brigadier Genl Huntington, Colonels Cortlandt, and Nicola, are to constitute a Court of Inquiry to assemble
                            on the 15th of May next at Westpoint or such place as shall be appointed by the president, and examine into the conduct of
                            Brigadier Genl Hazen and several officers of his corps relatively to the assertions which have been made concerning them
                            by Major James R. Reid at different times and particularly in his Defence before on General courtmartial in the month of
                            December 1780.
                        Major Reid and all persons concerned will attend accordingly.
                    